
	
		I
		112th CONGRESS
		1st Session
		H. R. 1748
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. Bishop of New
			 York (for himself, Mr.
			 Markey, Ms. Chu, and
			 Mr. Larson of Connecticut) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means and
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide consumers relief from high gas prices, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Taxpayer and Gas Price Relief Act of
			 2011.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Denial of certain tax benefits to major integrated oil
				companies
				Sec. 101. Deduction for income attributable to domestic
				production activities not allowed with respect to oil and gas activities of
				major integrated oil companies.
				Sec. 102. Major integrated oil companies ineligible for
				last-in, first-out method of inventory.
				Sec. 103. Limitation on deduction for intangible drilling and
				development costs of major integrated oil companies in the case of oil and gas
				wells.
				Title II—Deficit reduction through fair oil royalties
				Sec. 201. Short title.
				Sec. 202. Eligibility for new leases and the transfer of
				leases.
				Sec. 203. Price thresholds for royalty suspension
				provisions.
				Title III—Protection from price gouging
				Sec. 301. Short title.
				Sec. 302. Unconscionable pricing of gasoline and other
				petroleum distillates during emergencies.
				Sec. 303. Enforcement by the Federal Trade
				Commission.
				Sec. 304. Criminal penalties.
				Sec. 305. Enforcement at retail level by State attorneys
				general.
				Sec. 306. Effect on other laws.
				Title IV—Strategic Petroleum Reserve
				Sec. 401. Short title.
				Sec. 402. Definition.
				Sec. 403. Petroleum product reserve.
				Sec. 404. Sale of oil from the Strategic Petroleum Reserve and
				acquisition of refined petroleum product.
				Sec. 405. Report to Congress.
				Sec. 406. Strategic Petroleum Reserve drawdown and exchange in
				public interest.
			
		IDenial of certain
			 tax benefits to major integrated oil companies
			101.Deduction for income
			 attributable to domestic production activities not allowed with respect to oil
			 and gas activities of major integrated oil companies
				(a)In
			 generalSubparagraph (B) of
			 section 199(c)(4) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , and, and by inserting after
			 clause (iii) the following new clause:
					
						(iv)in the case of a major integrated oil
				company (as defined in section 167(h)(5)), the production, refining,
				processing, transportation, or distribution of oil, gas, or any primary product
				thereof.
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after the date of the enactment of this Act.
				102.Major integrated oil
			 companies ineligible for last-in, first-out method of inventory
				(a)In
			 generalSection 471 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (c) as
			 subsection (d) and by inserting after subsection (b) the following new
			 subsection:
					
						(c)Major integrated
				oil companies ineligible for last-In, first-Out methodIn the case of a major integrated oil
				company (as defined in section 167(h)(5)(B))—
							(1)the last-in,
				first-out method of determining inventories shall in no event be treated as
				clearly reflecting income, and
							(2)sections 472 and
				473 shall not
				apply.
							.
				(b)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after the date of the enactment of this Act.
					(2)Change in method
			 of accountingIn the case of
			 any taxpayer required by the amendments made by this section to change its
			 method of accounting for its first taxable year beginning after the date of the
			 enactment of this Act—
						(A)such change shall
			 be treated as initiated by the taxpayer,
						(B)such change shall
			 be treated as made with the consent of the Secretary of the Treasury,
			 and
						(C)if the net amount
			 of the adjustments required to be taken into account by the taxpayer under
			 section 481 of the Internal Revenue Code of 1986 is positive, such amount shall
			 be taken into account over a period of 8 years beginning with such first
			 taxable year.
						103.Limitation on
			 deduction for intangible drilling and development costs of major integrated oil
			 companies in the case of oil and gas wells
				(a)In
			 generalSubsection (c) of
			 section
			 263 of the Internal Revenue Code of 1986 is amended by adding
			 at the end the following new sentence: This subsection shall not apply
			 to intangible drilling and development costs paid or incurred by any major
			 integrated oil company (as defined in section 167(h)(5)) in the case of oil and
			 gas wells..
				(b)Conforming
			 amendmentSubsection (c) of section 263 of such Code is amended
			 by inserting (determined without regard to the last sentence of this
			 subsection) after in the same manner as such expenses are
			 deductible in the case of oil and gas wells.
				(c)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after the date of the enactment of this Act.
				IIDeficit reduction
			 through fair oil royalties
			201.Short
			 titleThis title may be cited
			 as the Deficit Reduction Through Fair
			 Oil Royalties Act .
			202.Eligibility for
			 new leases and the transfer of leases
				(a)Issuance of New
			 Leases
					(1)In
			 generalThe Secretary shall
			 not issue any new lease that authorizes the production of oil or natural gas
			 under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) to a
			 person described in paragraph (2) unless the person has renegotiated each
			 covered lease with respect to which the person is a lessee, to modify the
			 payment responsibilities of the person to require the payment of royalties if
			 the price of oil and natural gas is greater than or equal to the price
			 thresholds described in clauses (v) through (vii) of section 8(a)(3)(C) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)).
					(2)Persons
			 describedA person referred to in paragraph (1) is a person
			 that—
						(A)is a lessee
			 that—
							(i)holds a covered
			 lease on the date on which the Secretary considers the issuance of the new
			 lease; or
							(ii)was
			 issued a covered lease before the date of enactment of this Act, but
			 transferred the covered lease to another person or entity (including a
			 subsidiary or affiliate of the lessee) after the date of enactment of this Act;
			 or
							(B)any other person
			 that has any direct or indirect interest in, or that derives any benefit from,
			 a covered lease.
						(3)Multiple
			 lessees
						(A)In
			 generalFor purposes of paragraph (1), if there are multiple
			 lessees that own a share of a covered lease, the Secretary may implement
			 separate agreements with any lessee with a share of the covered lease that
			 modifies the payment responsibilities with respect to the share of the lessee
			 to include price thresholds that are equal to or less than the price thresholds
			 described in clauses (v) through (vii) of section 8(a)(3)(C) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)).
						(B)Treatment of
			 share as covered leaseBeginning on the effective date of an
			 agreement under subparagraph (A), any share subject to the agreement shall not
			 constitute a covered lease with respect to any lessees that entered into the
			 agreement.
						(b)TransfersA
			 lessee or any other person who has any direct or indirect interest in, or who
			 derives a benefit from, a lease shall not be eligible to obtain by sale or
			 other transfer (including through a swap, spinoff, servicing, or other
			 agreement) any covered lease, the economic benefit of any covered lease, or any
			 other lease for the production of oil or natural gas in the Gulf of Mexico
			 under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), unless
			 the lessee or other person has—
					(1)renegotiated each
			 covered lease with respect to which the lessee or person is a lessee, to modify
			 the payment responsibilities of the lessee or person to include price
			 thresholds that are equal to or less than the price thresholds described in
			 clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337(a)(3)(C)); or
					(2)entered into an agreement with the
			 Secretary to modify the terms of all covered leases of the lessee or other
			 person to include limitations on royalty relief based on market prices that are
			 equal to or less than the price thresholds described in clauses (v) through
			 (vii) of section 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1337(a)(3)(C)).
					(c)Use of amounts
			 for deficit reductionNotwithstanding any other provision of law,
			 any amounts received by the United States as rentals or royalties under covered
			 leases shall be deposited in the Treasury and used for Federal budget deficit
			 reduction or, if there is no Federal budget deficit, for reducing the Federal
			 debt in such manner as the Secretary of the Treasury considers
			 appropriate.
				(d)DefinitionsIn this section—
					(1)Covered
			 leaseThe term covered lease means a lease for oil
			 or gas production in the Gulf of Mexico that is—
						(A)in existence on
			 the date of enactment of this Act;
						(B)issued by the
			 Department of the Interior under section 304 of the Outer Continental Shelf
			 Deep Water Royalty Relief Act (43 U.S.C. 1337 note; Public Law 104–58);
			 and
						(C)not subject to
			 limitations on royalty relief based on market price that are equal to or less
			 than the price thresholds described in clauses (v) through (vii) of section
			 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1337(a)(3)(C)).
						(2)LesseeThe
			 term lessee includes any person or other entity that controls, is
			 controlled by, or is in or under common control with, a lessee.
					(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					203.Price
			 thresholds for royalty suspension provisionsThe Secretary of the Interior shall agree to
			 a request by any lessee to amend any lease issued for any Central and Western
			 Gulf of Mexico tract in the period of January 1, 1996, through November 28,
			 2000, to incorporate price thresholds applicable to royalty suspension
			 provisions, that are equal to or less than the price thresholds described in
			 clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337(a)(3)(C)). Any amended lease shall impose the new or
			 revised price thresholds effective October 1, 2011. Existing lease provisions
			 shall prevail through September 30, 2011.
			IIIProtection from
			 price gouging
			301.Short
			 titleThis title may be cited
			 as the Federal Price Gouging
			 Prevention Act.
			302.Unconscionable
			 pricing of gasoline and other petroleum distillates during emergencies
				(a)Unconscionable
			 pricing
					(1)In
			 generalIt shall be unlawful
			 for any person to sell, at wholesale or at retail in an area and during a
			 period of an international crisis affecting the oil markets proclaimed under
			 paragraph (2), gasoline or any other petroleum distillate covered by a
			 proclamation issued under paragraph (2) at a price that—
						(A)is unconscionably
			 excessive; and
						(B)indicates the
			 seller is taking unfair advantage of the circumstances related to an
			 international crisis to increase prices unreasonably.
						(2)Energy emergency
			 proclamation
						(A)In
			 generalThe President may issue a proclamation of an
			 international crisis affecting the oil markets and may designate any area
			 within the jurisdiction of the United States, where the prohibition in
			 paragraph (1) shall apply. The proclamation shall state the geographic area
			 covered, the gasoline or other petroleum distillate covered, and the time
			 period that such proclamation shall be in effect.
						(B)DurationThe proclamation—
							(i)may not apply for
			 a period of more than 30 consecutive days, but may be renewed for such
			 consecutive periods, each not to exceed 30 days, as the President determines
			 appropriate; and
							(ii)may include a
			 period of time not to exceed 1 week preceding a reasonably foreseeable
			 emergency.
							(3)Factors
			 consideredIn determining whether a person has violated paragraph
			 (1), there shall be taken into account, among other factors—
						(A)whether the amount charged by such person
			 for the applicable gasoline or other petroleum distillate at a particular
			 location in an area covered by a proclamation issued under paragraph (2) during
			 the period such proclamation is in effect—
							(i)grossly exceeds
			 the average price at which the applicable gasoline or other petroleum
			 distillate was offered for sale by that person during the 30 days prior to such
			 proclamation;
							(ii)grossly exceeds the price at which the same
			 or similar gasoline or other petroleum distillate was readily obtainable in the
			 same area from other competing sellers during the same period;
							(iii)reasonably reflected additional costs, not
			 within the control of that person, that were paid, incurred, or reasonably
			 anticipated by that person, or reflected additional risks taken by that person
			 to produce, distribute, obtain, or sell such product under the circumstances;
			 and
							(iv)was substantially attributable to local,
			 regional, national, or international market conditions; and
							(B)whether the quantity of gasoline or other
			 petroleum distillate the person produced, distributed, or sold in an area
			 covered by a proclamation issued under paragraph (2) during a 30-day period
			 following the issuance of such proclamation increased over the quantity that
			 that person produced, distributed, or sold during the 30 days prior to such
			 proclamation, taking into account usual seasonal demand variations.
						(b)DefinitionsAs
			 used in this section—
					(1)the term
			 wholesale, with respect to sales of gasoline or other petroleum
			 distillates, means either truckload or smaller sales of gasoline or petroleum
			 distillates where title transfers at a product terminal or a refinery, and
			 dealer tank wagon sales of gasoline or petroleum distillates priced on a
			 delivered basis to retail outlets; and
					(2)the term retail, with respect
			 to sales of gasoline or other petroleum distillates, includes all sales to end
			 users such as motorists as well as all direct sales to other end users such as
			 agriculture, industry, residential, and commercial consumers.
					303.Enforcement by
			 the Federal Trade Commission
				(a)Enforcement by
			 FTCA violation of section
			 302 shall be treated as a violation of a rule defining an unfair or deceptive
			 act or practice prescribed under section 18(a)(1)(B) of the Federal Trade
			 Commission Act (15 U.S.C. 57a(a)(1)(B)). The Federal Trade Commission shall
			 enforce this title in the same manner, by the same means, and with the same
			 jurisdiction as though all applicable terms and provisions of the Federal Trade
			 Commission Act were incorporated into and made a part of this title. In
			 enforcing section 302 of this title, the Commission shall give priority to
			 enforcement actions concerning companies with total United States wholesale or
			 retail sales of gasoline and other petroleum distillates in excess of
			 $10,000,000,000 per year.
				(b)Civil
			 penalties
					(1)In
			 generalNotwithstanding the
			 penalties set forth under the Federal Trade Commission Act, any person who
			 violates section 302 with actual knowledge or knowledge fairly implied on the
			 basis of objective circumstances shall be subject to—
						(A)a civil penalty of
			 not more than 3 times the amount of profits gained by such person through such
			 violation; or
						(B)a civil penalty of
			 not more than $100,000,000.
						(2)MethodThe
			 penalties provided by paragraph (1) shall be obtained in the same manner as
			 civil penalties obtained under section 5 of the Federal Trade Commission Act
			 (15 U.S.C. 45).
					(3)Multiple
			 offenses; mitigating factorsIn assessing the penalty provided by
			 subsection (a)—
						(A)each day of a
			 continuing violation shall be considered a separate violation; and
						(B)the court shall take into consideration,
			 among other factors, the seriousness of the violation and the efforts of the
			 person committing the violation to remedy the harm caused by the violation in a
			 timely manner.
						304.Criminal
			 penalties
				(a)In
			 generalIn addition to any
			 penalty applicable under section 303, any person who violates section 302 shall
			 be fined under title 18, United States Code, in an amount not to exceed
			 $500,000,000.
				(b)EnforcementThe criminal penalty provided by subsection
			 (a) may be imposed only pursuant to a criminal action brought by the Attorney
			 General or other officer of the Department of Justice. The Attorney General
			 shall give priority to enforcement actions concerning companies with total
			 United States wholesale or retail sales of gasoline and other petroleum
			 distillates in excess of $10,000,000,000 per year.
				305.Enforcement at
			 retail level by State attorneys general
				(a)In
			 generalA State, as parens
			 patriae, may bring a civil action on behalf of its residents in an appropriate
			 district court of the United States to enforce the provisions of section 302 of
			 this title, or to impose the civil penalties authorized by section
			 303(b)(1)(B), whenever the attorney general of the State has reason to believe
			 that the interests of the residents of the State have been or are being
			 threatened or adversely affected by a violation of this title or a regulation
			 under this title, involving a retail sale.
				(b)NoticeThe
			 State shall serve written notice to the Federal Trade Commission of any civil
			 action under subsection (a) prior to initiating such civil action. The notice
			 shall include a copy of the complaint to be filed to initiate such civil
			 action, except that if it is not feasible for the State to provide such prior
			 notice, the State shall provide such notice immediately upon instituting such
			 civil action.
				(c)Authority To
			 interveneUpon receiving the notice required by subsection (b),
			 the Federal Trade Commission may intervene in such civil action and upon
			 intervening—
					(1)be heard on all
			 matters arising in such civil action; and
					(2)file petitions for
			 appeal of a decision in such civil action.
					(d)ConstructionFor
			 purposes of bringing any civil action under subsection (a), nothing in this
			 section shall prevent the attorney general of a State from exercising the
			 powers conferred on the attorney general by the laws of such State to conduct
			 investigations or to administer oaths or affirmations or to compel the
			 attendance of witnesses or the production of documentary and other
			 evidence.
				(e)Venue; service
			 of processIn a civil action brought under subsection (a)—
					(1)the venue shall be
			 a judicial district in which—
						(A)the defendant
			 operates;
						(B)the defendant was
			 authorized to do business; or
						(C)the defendant in
			 the civil action is found;
						(2)process may be
			 served without regard to the territorial limits of the district or of the State
			 in which the civil action is instituted; and
					(3)a person who
			 participated with the defendant in an alleged violation that is being litigated
			 in the civil action may be joined in the civil action without regard to the
			 residence of the person.
					(f)Limitation on
			 State action while Federal action is pendingIf the Federal Trade
			 Commission has instituted a civil action or an administrative action for
			 violation of this title, no State attorney general, or official or agency of a
			 State, may bring an action under this subsection during the pendency of that
			 action against any defendant named in the complaint of the Federal Trade
			 Commission or the other agency for any violation of this title alleged in the
			 complaint.
				(g)Enforcement of
			 State LawNothing contained in this section shall prohibit an
			 authorized State official from proceeding in State court to enforce a civil or
			 criminal statute of such State.
				306.Effect on other
			 laws
				(a)Other authority
			 of Federal Trade CommissionNothing in this title shall be
			 construed to limit or affect in any way the Federal Trade Commission’s
			 authority to bring enforcement actions or take any other measure under the
			 Federal Trade Commission Act (15 U.S.C. 41 et seq.) or any other provision of
			 law.
				(b)State
			 lawNothing in this title preempts any State law.
				IVStrategic
			 Petroleum Reserve
			401.Short
			 titleThis title may be cited
			 as the Enhanced Supply and Price
			 Reduction Act of 2011 or the Enhanced SPR Act.
			402.DefinitionIn this title, the term
			 Secretary means the Secretary of Energy.
			403.Petroleum
			 product reserveSection 154(a)
			 of the Energy Policy and Conservation Act (42 U.S.C. 6234(a)) is amended by
			 striking 1 billion barrels of petroleum products and inserting
			 1,000,000,000 barrels of petroleum products (including refined petroleum
			 products).
			404.Sale of oil
			 from the Strategic Petroleum Reserve and acquisition of refined petroleum
			 product
				(a)Initial
			 Petroleum Sale and Replacement
					(1)AuthorityNotwithstanding
			 section 161 of the Energy Policy and Conservation Act (42 U.S.C. 6241), the
			 Secretary may sell, in the amounts and on the schedule described in subsection
			 (b), petroleum from the Strategic Petroleum Reserve and acquire refined
			 petroleum product.
					(2)ProceedsIf
			 the Secretary acts pursuant to paragraph (1), the Secretary shall—
						(A)deposit the cash
			 proceeds from sales under subparagraph (A) into the SPR Petroleum Account
			 established under section 167 of the Energy Policy and Conservation Act (42
			 U.S.C. 6247); and
						(B)from the cash
			 proceeds deposited pursuant to paragraph (2), withdraw the amount necessary to
			 pay for the direct administrative and operational costs of the sale and
			 acquisition, including for acquisition and maintenance of, and improvements to,
			 storage facilities.
						(b)Amounts and
			 Schedule
					(1)In
			 generalThe sale and acquisition described in subsection (a) may
			 require the offer for sale of a total quantity of no more than 30,000,000
			 barrels of petroleum from the Strategic Petroleum Reserve. The sale may
			 commence within 180 days after the date of enactment of this Act and may end
			 not later than 3 years after such date of enactment. In no event shall the
			 Secretary sell barrels of oil under subsection (a) that would result in a
			 Strategic Petroleum Reserve that contains fewer than 90 percent of the total
			 amount of barrels in the Strategic Petroleum Reserve as of the date of
			 enactment of this Act.
					(2)AcquisitionsIf
			 the Secretary acts pursuant to subsection (a)(1), the Secretary shall acquire
			 refined petroleum product under this section—
						(A)beginning no
			 sooner than 180 days after the date of enactment of this Act;
						(B)ending no later
			 than 5 years after the date of enactment of this Act; and
						(C)in a manner so as
			 to minimize both the cost to the Federal Government and market disruption
			 associated with the acquisition.
						405.Report to
			 CongressNot later than 18
			 months after the commencement of any sale authorized pursuant to section 404,
			 the Secretary shall transmit to Congress a report—
				(1)describing the amounts and types of
			 petroleum sold and refined petroleum product acquired under section 404;
				(2)describing the actions taken for the
			 storage of refined petroleum product acquired under section 404, and
			 identifying any requirements for additional facilities;
				(3)describing efforts
			 the Department of Energy has taken to ensure that distributors and importers
			 are not discouraged from maintaining and increasing supplies of refined
			 petroleum products;
				(4)describing actions
			 that the Department of Energy has taken and plans to take to ensure quality of
			 refined petroleum product in the Reserve, including the rotation of product
			 stored; and
				(5)analyzing the effects that activities under
			 section 404 have had on oil markets.
				406.Strategic Petroleum
			 Reserve drawdown and exchange in public interestSection 161 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6241) is amended by adding at the end the following
			 new subsection:
				
					(k)Public
				interest
						(1)General
				AuthorityIf, after
				consultation with the Secretary of Energy, the Secretary of Defense, and the
				Chairman of the Federal Trade Commission, the President finds that a
				circumstance, other than those described in subsections (d) or (h) of this
				section, exists of such significance and scope that action under this
				subsection would be warranted to address market manipulation or otherwise be in
				the public interest, then the President may instruct the Secretary to drawdown
				and sell or exchange petroleum product from the Reserve under this
				subsection.
						(2)LimitationsPetroleum
				product from the Reserve may not be drawn down or exchanged under this
				subsection—
							(A)in excess of an
				aggregate of 30,000,000 barrels with respect to each circumstance warranting a
				finding under paragraph (1); or
							(B)in an amount that
				would lower the aggregate level of petroleum product in the Reserve to less
				than 600,000,000 barrels of petroleum product.
							(3)Report to
				CongressAt the end of any
				month during which there is a drawdown and sale of petroleum products from the
				Reserve under this subsection, the Secretary shall transmit a report to the
				Congress containing an account of the drawdown and sale, along with an
				assessment of the effects of the drawdown and sale.
						(4)ReplenishmentIn
				the case of a drawdown and sale or exchange under this subsection, the
				Secretary shall provide for the timely replenishment of the Reserve in
				accordance with the objectives and procedures set forth in section
				160.
						.
			
